Citation Nr: 0513916	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

The propriety of a 30 percent initial rating for Crohn's 
disease.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from October 1998 to August 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating action by the RO 
that granted service connection for Crohn's disease, which 
was assigned a 10 percent rating from September 1, 1999.  The 
Board remanded this case to the RO in August 2003.  

In a rating action of December 2004 the RO increased the 
evaluation for Crohn's disease to 30 percent disabling, 
effective from September 1, 1999.  The case is now before the 
Board for further appellate consideration.  


FINDING OF FACT

The veteran's service-connected Crohn's Disease is productive 
of no more than moderately severe symptoms with frequent 
exacerbations; malnutrition or only fair health between 
exacerbations has not been demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for Crohn's Disease have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 7399-7323 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).  


In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2004) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in May 2004, the veteran was informed of 
the evidence needed to substantiate his claims, and of who 
was responsible for obtaining what evidence. In addition, the 
notice letter of May 2004 in conjunction with the statement 
of the case and subsequent statement s of the case informed 
the veteran of the evidence needed to substantiate his 
current claim.  The May 2004 VCAA notices told the veteran of 
his responsibility for submitting evidence, and also informed 
him of the need to submit all such relevant evidence in his 
possession.

In Pelegrini, the Court also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should generally be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, at 119-20.  In this case, 
the initial AOJ decision was made prior to the May 2001 VCAA 
notice letter.  The Pelegrini Court made clear that it did 
not intend in such a case, for RO decisions to be vacated.  
Rather, a sufficient remedy was a remand so that the Board 
could ensure that the RO provided the required notice. Id, at 
120, 122-4.  

The Court has more recently reiterated that delayed notice is 
generally not prejudicial to a claimant, and that a 
sufficient remedy for defective notice was remand or 
subsequent action to ensure that the proper notice was 
ultimately provided.  Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App.  April 14, 2005).  The veteran essentially 
received that remedy when VA's appeals management center 
provided the May 2004, VCAA notice letter. VA has thereby met 
its obligation to notify the appellant of the evidence needed 
to substantiate his claims and of what evidence he was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under the VCAA, VA is obliged to provide an examination when 
necessary for a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002).  The veteran has received VA examinations 
relating to his current claim, and these examinations 
provided sufficient clinical evidence to adequately evaluate 
his current claim.

VA has obtained all relevant records adequately identified by 
the veteran, including all reported VA treatment records, and 
service department records of evaluation for Crohn's disease.

Because VA has complied with the VCAA notice requirements, 
has provided required examinations, and obtained all relevant 
and available records; there is no reasonable possibility 
that further efforts could aid in substantiating the 
veteran's current claim. 38 U.S.C.A. § 5103A(a)(2). Since 
that is the case, the Board will now consider the veteran's 
current claim based on the evidence of record.

I.	Factual Basis  

During an August 2000 VA examination the veteran complained 
of vague gastrointestinal distress, a feeling of heaviness, 
intermittent cramps, and bouts of diarrhea.  He had 
intermittent symptoms of diarrhea and constipation.  The 
veteran was not restricted to any particular diet and his 
weight had been pretty much stable over the previous year.  
There had been no rectal bleeding.  Evaluation revealed the 
veteran to be 5 feet 8 inches tall and weighed 174 pounds.  
Evaluation revealed that the liver and spleen were not 
enlarged.  There was no guarding or focal tenderness at the 
left lower quadrant.  Bowel sounds were active.  Lab work was 
essentially unremarkable.  An upper gastrointestinal series 
revealed mild gastroesophageal reflux, mild gastritis and 
duodenitis.  The diagnosis was Cohn's disease. 

During a March 2001 service examination for purposes of a 
temporary retirement evaluation the veteran complained of 
ongoing difficulties with nausea and vomiting that was 
unrelated to his diet.  He also complained of a hungry 
sensation in the abdomen without true pain.  He had not seen 
a physician for his condition over the previous year.  The 
physical examination was within normal limits except for mild 
right upper quadrant abdominal tenderness.  It was noted that 
the veteran had not had a severe exacerbation of Crohn's 
disease since 1999.  

VA clinical records reflect treatment from 2001 to 2004 for 
Crohn's disease.  In September 2001 the veteran's abdomen was 
said to be slightly obese with mild tenderness to palpation 
in the lower quadrants.  There was no rebounding and no 
guarding.  His symptoms were said to be chronic in nature, 
but the symptoms and physical findings were not consistent 
with flares.  The veteran denied diarrhea, melena, or bright 
red blood from the rectum.  There was no hematemesis.  He had 
been eating well.  When seen the following month he was said 
to have had a probable flare-up of Crohn's disease.  

When seen by VA in February 2002, the veteran noted some 
increase in vomiting and nausea, but no fevers, chills, 
sweats, diarrhea, or weight loss.  It was said that he had 
lost his medication.  Later that month it was noted that an 
intermittent obstruction was suspected.  The following month 
it was reported that his symptoms had subsided and that he 
was doing well.  I

n December 2002 it was noted that the veteran had a narrowed 
small bowel.  He was said to have nausea and postprandial 
vomiting several times a day.  In March 2003 the veteran 
reported absences from work due to symptoms.  The following 
August it was reported that the veteran had a two week 
history of vomiting from two to five times daily.  It was 
noted that the veteran had started a new job and there seemed 
to be a correlation between his symptoms and employment 
stressors.  It was noted that surgery was not indicated.  

During a June 2004 service department examination to evaluate 
the veteran's retirement status, it was noted that he had 
approximately 5 flares of Crohn's disease per year.  He 
reported regular daily abdominal pain.  Bowel movements were 
fairly regular, but he continued to have nausea and vomiting 
about every two weeks out of a month.  These episodes 
generally occurred in the morning.  He reported stable weight 
and he had not had any hematemesis, melena, or hematochezia.  
He was not taking any medication.  He rated his abdominal 
pain as about a 3 out of 10.  

Evaluation revealed diffuse pain in the left and right lower 
quadrant and mild right upper quadrant pain.  Bowel sounds 
were normal and there was no guarding.  The Murphy's sign was 
negative.  The diagnoses included Crohn's disease.  The 
record indicates that the veteran was later given a permanent 
disability retirement from the service based on unfitness for 
duty.  

In a letter dated in August 2004 the veteran's mother stated 
that the veteran  was becoming less and less able to work due 
to Crohn's disease.  She said he was unemployed from June 
2003 to June 2004, at which time he got a part-time job, 
which he had had for six months.  The veteran was said to 
call in sick two out of every three or four days of work, 
because of nausea and vomiting.  

VA outpatient treatment records show that in September 2004, 
the veteran reported that he remained employed with the same 
employer, but experienced stress from the employment.  He had 
not sough medical treatment since July 2004.  He reported 
current symptoms that consisted of cold sweats, abdominal 
pains, and vomiting and dry heaves approximately twice per 
day.  He had had two isolated episodes of diarrhea, but had 
not had repeated diarrhea, and had no blood.  Bowel sounds 
were positive.  He had no lower gastrointestinal symptoms, 
but was suspected of having an intermittent blockage or 
fistula in the upper gastrointestinal system, "albeit not 
necessarily active" disease.  Some psychological overlay was 
noted.  It was also noted that the veteran's mother had 
previously raised concerns with regard to depression and 
anhedonia.

The examiner added that the veteran's "level of disability 
to work can not be fully assessed or predicted."

During an October 2004 VA examination it was noted that a 
February 2003 colonoscopy was normal and a previous endoscopy 
had shown normal duodenum and normal stomach.  The veteran 
was found to have a hiatal hernia and mild strictures with 
erythematous mucosa at the gastroesophageal junction.  At the 
evaluation the veteran complained of chronic and constant 
abdominal pain at about 4 out of 10 severity.  He had normal 
bowel movements, but he reported nausea and episodes of cold 
sweats that lasted about six hours and occurred at least 
every two or three days.  He was reported to have two 
fistulas in his large intestine. It was noted that he had not 
had blood in his vomit, but he vomited about 15 times 
monthly.  There was no history of melena or hematochezia.  
There had been no weight loss and no anemia.  The veteran was 
not on medication at the time of the examination.

On physical evaluation he weighed 185 pounds.  The abdomen 
was soft with mild diffuse tenderness noted.  Bowel sounds 
were normal and his stool was heme negative.  Laboratory 
studies were normal.  It was noted that the veteran had no 
exacerbation of malnutrition and there were no frequent 
exacerbations of Crohn's disease, but he did have chronic 
persistent symptoms.  There were no signs of anemia.  In 
terms of functional limitation it was noted that the veteran 
was limited in his ability to lift weights, which increased 
his pain.  He worked in a warehouse, and experienced pain if 
he lifted weight.  It was noted he could walk a mile and run 
and climb steps without any limitation.  


II.	Legal Analysis. 

The veteran's service-connected Crohn's disease is currently 
rated by the RO under Diagnostic Code 7323. There is no 
Diagnostic Code directly applicable to Crohn's Disease. When 
an unlisted condition is encountered, it is permissible to 
rate under a closely related disease or injury. 38 C.F.R. § 
4.20 (2004).  

In the present case, the most appropriate code to use to rate 
a Crohn's disease by analogy is Diagnostic Code 7323, which 
provides criteria for rating ulcerative colitis.  
Specifically, it dictates that moderately severe symptoms 
with frequent exacerbations warrant a 30 percent rating. A 60 
percent rating is warranted for severe symptoms with numerous 
attacks a year and malnutrition, with health only being fair 
when disease is in remission.  38 C.F.R. § 4.71a, Diagnostic 
Code 7323 (2004).

A review of the record reveals that the veteran has chronic 
and on going symptoms of Crohn's disease with occasional 
flare-ups.  He has reported frequent exacerbations consisting 
of vomiting and dry heaves.  However, the evidence of record 
does not show that he has numerous attacks of Crohn's disease 
every year and there is no evidence of any malnutrition due 
to Crohn's disease.  The recent records suggest that the 
veteran has not had recent active Crohn's disease.  He has 
gained weight during the period since the effective date of 
service connection, and the most recent VA examiner found no 
history of frequent attacks or malnutrition.

The veteran has been able to function with infrequent 
treatment and no medication.  He has been described as in no 
distress on examinations, and there have been no other 
clinical findings indicative of fair health between attacks 
of Crohn's disease.  In short the veteran does not have any 
of the symptoms described in the criteria for a 60 percent 
evaluation.  Therefore, the Board finds that his disability 
does not more closely approximate those criteria, than the 
criteria for the current 30 percent rating.  38 C.F.R. 
§§ 4.7, 4.21 (2004).

Additionally, the evidence does not show that the veteran's 
Crohn's disease disability has required frequent periods of 
hospitalization or caused marked interference with employment 
so as to require consideration of an extraschedular 
evaluation. 38 C.F.R. § 3.321(b) (2004).  The veteran's 
mother has reported that Crohn's disease causes significant 
impact on employment, however, at other times she has 
apparently attributed the veteran's work difficulties to 
psychiatric symptoms, which are not service connected, and 
for which no claim of service connection has been made.

The veteran's treating physician when invited to comment on 
the impact of Crohn's disease on the veteran's employability, 
was unable to express an opinion.  The recent evaluation 
found that the veteran's only significant functional 
limitation involves an inability to engage in heavy lifting 
since this exacerbated his abdominal pain.  None has reported 
that this limitation has caused any significant interference 
with employment.

Moreover, it is apparent from the record that the 30 percent 
rating currently assigned for the veteran's Crohn's disease 
is the most disabling that this disability has been since the 
date of the claim, which in this case is the day following 
discharge from service. Accordingly, staged ratings for 
Crohn's disease is not warranted. Fenderson v. West, 12 Vet. 
App. 119 (1999).  Because there is no evidence that the 
veteran meets any of the criteria for an evaluation in excess 
of 30 percent, the weight of the evidence is against the 
claim, and it must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for Crohn's disease is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


